Citation Nr: 0945590	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to March 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
bilateral hearing loss and tinnitus and granted service 
connection for a left wrist disability.

In September 2006, the Veteran filed a notice of disagreement 
with regard to the issues of service connection for hearing 
loss and tinnitus.  He also noted that he was not in 
agreement with the rating assigned for his left wrist 
disability.  The RO issued a statement of the case with 
regard to all three issues.  However, in his December 2006 VA 
Form 9, the Veteran indicated that he was only appealing the 
issues of service connection for hearing loss and tinnitus.  
He has not submitted a substantive appeal with regard to the 
issue of a higher initial rating for a left wrist disability, 
and the issue has not been certified for appeal.  
Accordingly, the Board will not consider this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  The Veteran will be advised if further action 
is required on his part.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran has submitted the report of a private audiology 
evaluation conducted in February 2006.  The audiologist noted 
the Veteran's reports of prolonged noise exposure in service 
and of tinnitus ever since service (in his claim for VA 
benefits, the Veteran had reported the onset of tinnitus in 
January 1994).  In light of this history, the audiologist 
recommended further evaluation by VA to determine the 
etiology of the current hearing loss and tinnitus.  The 
audiologist's opinion is too equivocal to permit a decision 
on the merits, but does cross the low threshold triggering 
VA's duty to provide an examination.  Even without the 
audiologist's report, the Veteran's reports of a continuity 
of symptoms would trigger this duty.

Accordingly, this case is REMANDED for the following:

1.  Afford the Veteran a VA audiology 
examination to determine the etiology of 
any current hearing loss or tinnitus.  
The examiner should review the claims 
folder and note such review in the 
examination report or an addendum.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
current hearing loss or tinnitus is the 
result of noise exposure or other injury 
or disease in active service.  The 
examiner should provide a rationale for 
the opinion.

The examiner is advised that the Veteran 
is competent to report injuries, 
including noise exposure, as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





